DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action in response to the Application No.16604579, filed 10/11/2019 is entered; wherein No.16604579 is a national stage entry of PCT/EP2018/059503, International Filing Date: 04/13/2018 claims foreign priority to 17166523.5, filed 04/13/2017.
Claims 1 – 22 are hence entered for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing (Fig. 1) is objected to because the square and rectangular boxes of the figure are not labelled with plain/full texts.  A person of ordinary skill in the art does not know what the boxes are represented, if one does not refer to the Specification for further description. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Claim Objections
Claims 1, 10, 19, 20, 22, 13, 21 are objected to because of the following informalities:  
Regarding Claims 1, 10, 19, 20, 22, 13, the acronym “RF” disclosed in Claims 1, 10, 19, 20, 22, and “MIMO” disclosed in Claim 13 should be spelled out in full text at least once in the Claim (s).  For instance, “RF” should be amended as “Radio Frequency (RF)”, etc.    Appropriate correction is required.

Regarding Claim 21, the Claim is an Independent Claim and the claim subject matters/limitations in the main body of the Claim should be self-contained, and should not be looped and be nested to other Independent Claims for the limitations.  
Clarification and appropriate correction are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claims 1, 19, the phrase/the pronoun "it" in the claim subject matter “,..and to use it for performing the digital beamforming.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). A person of ordinary skill in the art does not know and is not clear which/what entity in the Claim that the Applicants “it” refer to.  Clarification and appropriate correction are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 18, 10 – 16, 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over SAJADIEH et al. (US 20160080051 A1) in view of Liang et al. (US 9853702 B1).   
  	Regarding Claim 1, SAJADIEH et al. disclose a communication device for RF-based communication with another communication device (“,..hybrid digital and analog beamforming device,..”, Abstract; “transmitter, receiver”,  Fig. 1, paras. [0027] – [0028]; “eNB, UE”, Fig. 14, paras. [0098] – [0101]), said communication device comprising: 
 	digital beamforming circuitry configured to perform digital beamforming based on digital beamforming information to obtain RF data streams (“,..Beamforming processing can operate both in the digital baseband and the analog radio frequency (RF) domains, where analog beamforming includes RF phase shifters. Digital beamforming can be frequency-selective, while analog beamforming can be wideband and operate over an entire signal band,…”, paras. [0043] – [0044]), and analog beamforming circuitry configured to perform analog beamforming for the obtained RF data streams, wherein said analog beamforming circuitry is configured to perform analog beamforming training with the other communication device enabling the other communication device to compute the digital beamforming information corresponding to one or more combinations of analog beams used in said analog beamforming training ( “,..An analog precoder 240 can phase shift each of the RF chains. The analog precoder can include phase shifters 242 and combiners (or adders) 244. The output of the analog precoder can be amplified (e.g., by an amplifier 252) and filtered (e.g., by a bandpass filter 254) and transmitted as a transmitted RF signal (e.g., x.sub.1 . . . x.sub.M) via one of M transmitter antenna 250 (or antenna element). The number of RF chains (e.g., r or L) can differ from the number of transmitter (Tx) antennas (e.g, M).,..”, Fig. 5, paras. [0048] – [0050]), and SAJADIEH et al. disclose implicitly wherein said digital beamforming circuitry is configured to receive the computed digital beamforming information and to use it for performing the digital beamforming (“,..The digital precoder can generate a digital precoded signal S.sub.1 . . . S.sub.L for integer layer L (or each RF chain). The digital precoded signal can be converted to an analog signal for transmission through various processes,…”, Fig. 5, paras. [0045] – [0047]).
  	SAJADIEH et al. do not disclose explicitly wherein said digital beamforming circuitry is configured to receive the computed digital beamforming information and to use it for performing the digital beamforming.
 	Liang et al. in the same and/or in a similar field of endeavor teach wherein said digital beamforming circuitry is configured to receive the computed digital beamforming information and to use it for performing the digital beamforming ( “,..The digital part 151 of the transmitter 132 at least includes a precoder 152. Precoding is a generalization of beamforming to support multi-stream (or multi-layer) transmission in multi-antenna wireless communications. In conventional single-stream beamforming, the same signal is emitted from each of the transmit antennas with appropriate weighting (phase and gain) such that the signal power is maximized at the receiver output,…”, Fig. 3, Col. 9, lines 19 – 57; “,..The digital part 171 of the receiver Rx 134 includes a decoder 172. To recover each of the originally transmitted data streams from the aggregated signals that are received at each of the receive antenna elements 138A, 138B . . . 138N, the receiver uses decoder 172, such as a MIMO decoder. MIMO decoding determines how much of the transmit chain is decoded by a demodulator. The decoder 172 essentially processes the aggregated signals to extract each of the originally transmitted data streams,…”, Col. 10, lines 30 – 55).  	At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of SAJADIEH et al. to include the features of wherein said digital beamforming circuitry is configured to receive the computed digital beamforming information and to use it for performing the digital beamforming Liang et al.. One of ordinary skill in the art would be motivated to do so for providing methods for channel estimation in an OFDMA HBF wireless communication system, and for operating an OFDMA HBF wireless communication system (as suggested by Liang et al.., see Col. 2, lines 65 – 67 ).

 	Regarding Claim 2, SAJADIEH et al. and Liang et al. discloses the  communication device as claimed in claim 1, wherein said analog beamforming circuitry is configured to receive values of a predetermined metric computed by the other communication device for combinations of analog beams used in said analog beamforming training, to select the one or more best combinations of analog beams based on the values of the predetermined metric and transmit combination information indicating the selected one or more best combinations of analog beams and/or training sequences with a selected set of transmit analog beams to the other communication device enabling the other communication device to compute the digital beamforming information for the selected best combinations (SAJADIEH et al.    :   “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, paras. [0049] – [0050]; “,…The PMI can be a signal fed back by the UE to support a multiple-input multiple-output (MIMO) operation. The PMI can correspond to an index of the precoder (within a codebook shared by the UE and eNodeB), which can maximize an aggregate number of data bits which can be received across all downlink spatial transmission layers,…”, paras. [0060] – [0067];            and Liang et al.  :     “,..OFDMA training symbols from different Tx RF chains 154 are sent out simultaneously, and to separate the OFDM training symbols from different Tx RF chains 154 in the receiver Rx 134, the OFDM training symbols are multiplexed in the frequency domain, for example with code division multiple access (CDMA),…”, “, … So, at the receiver 132, the RF chains 174 receive OFDMA training symbols from the pre-defined Rx training beams simultaneously,…”, Col. 12, lines 64). 

 	Regarding Claim 3, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 1, wherein said analog beamforming circuitry is configured to receive channel information from the other communication device with respect to the channel during said analog beamforming training and to compute values of a predetermined metric for combinations of analog beams used in said analog beamforming training based on the received channel information combinations (SAJADIEH et al.    :   “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, paras. [0049] – [0050]; “,…The PMI can be a signal fed back by the UE to support a multiple-input multiple-output (MIMO) operation. The PMI can correspond to an index of the precoder (within a codebook shared by the UE and eNodeB), which can maximize an aggregate number of data bits which can be received across all downlink spatial transmission layers,…”, paras. [0060] – [0067];            and Liang et al.  :     “,..OFDMA training symbols from different Tx RF chains 154 are sent out simultaneously, and to separate the OFDM training symbols from different Tx RF chains 154 in the receiver Rx 134, the OFDM training symbols are multiplexed in the frequency domain, for example with code division multiple access (CDMA),…”, “, … So, at the receiver 132, the RF chains 174 receive OFDMA training symbols from the pre-defined Rx training beams simultaneously,…”, Col. 12, lines 64). 

 	Regarding Claim 4, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 1, further comprising antenna circuitry configured to transmit the obtained RF data streams using the analog beams formed by the analog beamforming circuitry, wherein said antenna circuitry is configured to transmit a digital beamforming indicator indicating that digital beamforming can be performed by the communication device and/or a digital beamforming indicator indicating that digital beamforming should be performed during and/or after analog beamforming training in addition to analog beamforming and/or to receive a digital beamforming indicator indicating that digital beamforming can be performed by the other communication device and/or a digital beamforming indicator indicating that digital beamforming should be performed during analog beamforming training in addition to analog beamforming (SAJADIEH et al.    :  “,..The antennas can be organized in an array of antennas with multiple rows or columns of antennas. The antennas in the antenna array can be configured with various polarizations, such as co-polarized and cross-polarized antennas,…”, “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, Fig. 5, paras. [0048] – [0050]; “,..An array response for 8 antenna elements can be calculated from a single CSI-RS estimation and feedback based on 8 antenna ports, and the remainder of array response can be interpolated. Interpolation can be more accurate with a strong correlation among the adjacent antenna elements,…”, Fig. 6(a), Fig. 6(b), Fig.6(c), paras. [0054] – [0055];             and Liang et al.  :     “,…The Tx analog block 155 of the transmitter Tx 132 includes the beamformer 156. In the digital domain, beamforming can be realized using microprocessors whereas, in the analog domain, beamforming is typically implemented by using low cost phase shifters. The phase shifters, such as delay lines, are suitable for shifting the signal provided to the corresponding antenna elements 136A, 136B . . . 136N of the array 136 by a respective phase shifting angle .theta.,…”,  Fig. 3, Col. 9, lines 19 – 67, Col. 10, lines 1 – 5 ).
 
 	Regarding Claim 5, SAJADIEH et al. and Liang et al. discloses the  communication device as claimed in claim 1, further comprising antenna circuitry configured to transmit the obtained RF data streams using the analog beams formed by the analog beamforming circuitry, wherein said antenna circuitry is configured to transmit a decision indicator indicating if the computation of the digital beamforming information is to be made by the communication device or the other communication device and/or indicating if the selection of the one or more best combinations of analog beams during the analog beamforming training to be used for computation of the digital beamforming information is to be made by the communication device or the other communication device (SAJADIEH et al.    :  “,..The antennas can be organized in an array of antennas with multiple rows or columns of antennas. The antennas in the antenna array can be configured with various polarizations, such as co-polarized and cross-polarized antennas,…”, “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, Fig. 5, paras. [0048] – [0050]; “,..An array response for 8 antenna elements can be calculated from a single CSI-RS estimation and feedback based on 8 antenna ports, and the remainder of array response can be interpolated. Interpolation can be more accurate with a strong correlation among the adjacent antenna elements,…”, Fig. 6(a), Fig. 6(b), Fig.6(c), paras. [0054] – [0055];             and Liang et al.  :     “,…The Tx analog block 155 of the transmitter Tx 132 includes the beamformer 156. In the digital domain, beamforming can be realized using microprocessors whereas, in the analog domain, beamforming is typically implemented by using low cost phase shifters. The phase shifters, such as delay lines, are suitable for shifting the signal provided to the corresponding antenna elements 136A, 136B . . . 136N of the array 136 by a respective phase shifting angle .theta.,…”,  Fig. 3, Col. 9, lines 19 – 67, Col. 10, lines 1 – 5 ).

 	Regarding Claim 6, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 4, further comprising antenna circuitry configured to transmit the obtained RF data streams using the analog beams formed by the analog beamforming circuitry, wherein said antenna circuitry is configured to transmit said digital beamforming indicator and/or said decision indicator in a setup frame or in frames used during analog beamforming training (SAJADIEH et al.    :  “,..The output of the analog precoder can be amplified (e.g., by an amplifier 252) and filtered (e.g., by a bandpass filter 254) and transmitted as a transmitted RF signal (e.g., x1 . . . xM) via one of M transmitter antenna 250 (or antenna element). The number of RF chains (e.g., r or L) can differ from the number of transmitter (Tx) antennas (e.g, M).,…”,       “,..The antennas can be organized in an array of antennas with multiple rows or columns of antennas. The antennas in the antenna array can be configured with various polarizations, such as co-polarized and cross-polarized antennas,…”, “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, Fig. 5, paras. [0048] – [0050]; “,..An array response for 8 antenna elements can be calculated from a single CSI-RS estimation and feedback based on 8 antenna ports, and the remainder of array response can be interpolated. Interpolation can be more accurate with a strong correlation among the adjacent antenna elements,…”, Fig. 6(a), Fig. 6(b), Fig.6(c), paras. [0054] – [0055];             and Liang et al.  :     “,…The Tx analog block 155 of the transmitter Tx 132 includes the beamformer 156. In the digital domain, beamforming can be realized using microprocessors whereas, in the analog domain, beamforming is typically implemented by using low cost phase shifters. The phase shifters, such as delay lines, are suitable for shifting the signal provided to the corresponding antenna elements 136A, 136B . . . 136N of the array 136 by a respective phase shifting angle .theta.,…”,  Fig. 3, Col. 9, lines 19 – 67, Col. 10, lines 1 – 5 ).

 	Regarding Claim 7, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 1, wherein said digital beamforming circuitry is configured to receive precoding information as digital beamforming information and to use said precoding information for precoding the RF data streams (SAJADIEH et al.    :  “,..The output of the analog precoder can be amplified (e.g., by an amplifier 252) and filtered (e.g., by a bandpass filter 254) and transmitted as a transmitted RF signal (e.g., x1 . . . xM) via one of M transmitter antenna 250 (or antenna element). The number of RF chains (e.g., r or L) can differ from the number of transmitter (Tx) antennas (e.g, M).,…”,       “,..The antennas can be organized in an array of antennas with multiple rows or columns of antennas. The antennas in the antenna array can be configured with various polarizations, such as co-polarized and cross-polarized antennas,…”, “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, Fig. 5, paras. [0048] – [0050]; “,..An array response for 8 antenna elements can be calculated from a single CSI-RS estimation and feedback based on 8 antenna ports, and the remainder of array response can be interpolated. Interpolation can be more accurate with a strong correlation among the adjacent antenna elements,…”, Fig. 6(a), Fig. 6(b), Fig.6(c), paras. [0054] – [0055];             and Liang et al.  :   “,..The OFDMA preamble or symbol transmitted in each OFDMA time instant and each RF chain 154 are pre-defined ,…”,“,…OFDMA training symbols from different Tx RF chains 154 are sent out simultaneously, and to separate the OFDM training symbols from different Tx RF chains 154 in the receiver Rx 134, the OFDM training symbols are multiplexed in the frequency domain, for example with code division multiple access (CDMA).,..”, Fig. 4, Col. 11, lines 64 – 67, Col. 12, lines 1 – 64).

 	Regarding Claim 8, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 7, further comprising antenna circuitry configured to transmit the obtained RF data streams using the analog beams formed by the analog beamforming circuitry, wherein said antenna circuitry is configured to transmit a precoding indicator to the other communication device, said precoding indicator indicating the number of taps and/or the number of bits for quantization and/or the format of the precoding information (SAJADIEH et al.    :  “,..The output of the analog precoder can be amplified (e.g., by an amplifier 252) and filtered (e.g., by a bandpass filter 254) and transmitted as a transmitted RF signal (e.g., x1 . . . xM) via one of M transmitter antenna 250 (or antenna element). The number of RF chains (e.g., r or L) can differ from the number of transmitter (Tx) antennas (e.g, M).,…”,       “,..The antennas can be organized in an array of antennas with multiple rows or columns of antennas. The antennas in the antenna array can be configured with various polarizations, such as co-polarized and cross-polarized antennas,…”, “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, Fig. 5, paras. [0048] – [0050]; “,..An array response for 8 antenna elements can be calculated from a single CSI-RS estimation and feedback based on 8 antenna ports, and the remainder of array response can be interpolated. Interpolation can be more accurate with a strong correlation among the adjacent antenna elements,…”, Fig. 6(a), Fig. 6(b), Fig.6(c), paras. [0054] – [0055];             and Liang et al.  :     “,…The Tx analog block 155 of the transmitter Tx 132 includes the beamformer 156. In the digital domain, beamforming can be realized using microprocessors whereas, in the analog domain, beamforming is typically implemented by using low cost phase shifters. The phase shifters, such as delay lines, are suitable for shifting the signal provided to the corresponding antenna elements 136A, 136B . . . 136N of the array 136 by a respective phase shifting angle .theta.,…”,  Fig. 3, Col. 9, lines 42 – 67, Col. 10, lines 1 – 5 ).

 	Regarding Claim 9, SAJADIEH et al. and Liang et al. discloses     9. The communication device as claimed in claim 1, further comprising antenna circuitry configured to transmit the obtained RF data streams using the analog beams formed by the analog beamforming circuitry, wherein said antenna circuitry is configured to embed precoding indication in a preamble or header of a frame of a transmit signal of the obtained RF data stream if at least a part of the said frame is transmitted with a digital precoding matrix applied (SAJADIEH et al.    :  “,..The output of the analog precoder can be amplified (e.g., by an amplifier 252) and filtered (e.g., by a bandpass filter 254) and transmitted as a transmitted RF signal (e.g., x1 . . . xM) via one of M transmitter antenna 250 (or antenna element). The number of RF chains (e.g., r or L) can differ from the number of transmitter (Tx) antennas (e.g, M).,…”,       “,..The antennas can be organized in an array of antennas with multiple rows or columns of antennas. The antennas in the antenna array can be configured with various polarizations, such as co-polarized and cross-polarized antennas,…”, “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, Fig. 5, paras. [0048] – [0050]; “,..An array response for 8 antenna elements can be calculated from a single CSI-RS estimation and feedback based on 8 antenna ports, and the remainder of array response can be interpolated. Interpolation can be more accurate with a strong correlation among the adjacent antenna elements,…”, Fig. 6(a), Fig. 6(b), Fig.6(c), paras. [0054] – [0055];             and Liang et al.  :   “,..The OFDMA preamble or symbol transmitted in each OFDMA time instant and each RF chain 154 are pre-defined ,…”,“,…OFDMA training symbols from different Tx RF chains 154 are sent out simultaneously, and to separate the OFDM training symbols from different Tx RF chains 154 in the receiver Rx 134, the OFDM training symbols are multiplexed in the frequency domain, for example with code division multiple access (CDMA).,..”, Fig. 4, Col. 11, lines 64 – 67, Col. 12, lines 1 – 64).

 	Regarding Claim 18, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 1, wherein the digital beamforming information is computed and used as time domain information (SAJADIEH et al. : “,..Each radio frame can be segmented or divided into ten subframes 110i that are each 1 ms long. Each subframe can be further subdivided into two slots 120a and 120b, each with a duration, Tslot, of 0.5 ms. The first slot (#0) 120a can include a legacy physical downlink control channel (PDCCH) 160 and/or a physical downlink shared channel (PDSCH) 166, and the second slot (#1) 120b can include data transmitted using the PDSCH,…”, Fig. 3, paras. [0031] – [0034], [0038];              and Liang et al.  :  “,..beamforming at both the digital (or frequency) domain and the analog (or time) domain, i.e., hybrid beamforming (HBF).,…”, Col. 2, lines 31 – 56,  Fig. 2, Col. 7, lines 63 – 67, Col. 8, lines 1 – 33). 


	Regarding Claim 10, SAJADIEH et al. disclose a communication device for RF-based communication with another communication device (“,..hybrid digital and analog beamforming device,..”, Abstract; “transmitter, receiver”,  Fig. 1, paras. [0027] – [0028]; “eNB, UE”, Fig. 14, paras. [0098] – [0101]), said communication device comprising: 
 	analog beamforming circuitry configured to perform analog beamforming training with the other communication device for determining analog beams for use in receiving said RF data streams, and digital beamforming computation circuitry configured to compute digital beamforming information corresponding to one or more combinations of analog beams used in said analog beamforming training and to transmit the computed digital beamforming information to the other communication device enabling the other communication device to perform digital beamforming based on the digital beamforming information.
  	(The claim subject matters in the main body of Claim 10 are the same and/or are similar to the limitations in the main body of Claim 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection of Claim 10). 

 	Regarding Claim 11, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 10, wherein said digital beamforming computation circuitry is configured to compute values of a predetermined metric for combinations of analog beams used in said analog beamforming training, to select the one or more best combinations of analog beams based on the values of the predetermined metric and to compute the digital beamforming information for the selected one or more best combinations  (SAJADIEH et al.    :   “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, paras. [0049] – [0050]; “,…The PMI can be a signal fed back by the UE to support a multiple-input multiple-output (MIMO) operation. The PMI can correspond to an index of the precoder (within a codebook shared by the UE and eNodeB), which can maximize an aggregate number of data bits which can be received across all downlink spatial transmission layers,…”, paras. [0060] – [0067];            and Liang et al.  :     “,..OFDMA training symbols from different Tx RF chains 154 are sent out simultaneously, and to separate the OFDM training symbols from different Tx RF chains 154 in the receiver Rx 134, the OFDM training symbols are multiplexed in the frequency domain, for example with code division multiple access (CDMA),…”, “, … So, at the receiver 132, the RF chains 174 receive OFDMA training symbols from the pre-defined Rx training beams simultaneously,…”, Col. 12, lines 64).

 	Regarding Claim 12, SAJADIEH et al. and Liang et al. discloses     12. The communication device as claimed in claim 10, wherein said digital beamforming computation circuitry is configured to determine channel information with respect to the channel during said analog beamforming training, to transmit said channel information to the other communication device enabling the other communication device to compute values of a predetermined metric for combinations of analog beams used in said analog beamforming training based on the channel information, to receive combination information indicating the selected one or more best combinations of analog beams from the other communication device and to compute the digital beamforming information for the selected one or more best combinations (SAJADIEH et al.    :   “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, paras. [0049] – [0050]; “,…The PMI can be a signal fed back by the UE to support a multiple-input multiple-output (MIMO) operation. The PMI can correspond to an index of the precoder (within a codebook shared by the UE and eNodeB), which can maximize an aggregate number of data bits which can be received across all downlink spatial transmission layers,…”, paras. [0060] – [0067];            and Liang et al.  :     “,..OFDMA training symbols from different Tx RF chains 154 are sent out simultaneously, and to separate the OFDM training symbols from different Tx RF chains 154 in the receiver Rx 134, the OFDM training symbols are multiplexed in the frequency domain, for example with code division multiple access (CDMA),…”, “, … So, at the receiver 132, the RF chains 174 receive OFDMA training symbols from the pre-defined Rx training beams simultaneously,…”, Col. 12, lines 64). 

 	Regarding Claim 13, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 10, further comprising antenna circuitry configured to receive RF data streams, wherein said antenna circuitry is configured to transmit a digital beamforming indicator indicating that digital beamforming can be performed by the communication device and/or that digital beamforming should be performed during MIMO beamforming training in addition to analog beamforming and/or to receive a digital beamforming indicator indicating that digital beamforming can be performed by the other communication device and/or that digital beamforming should be performed during MIMO beamforming training in addition to analog beamforming (SAJADIEH et al. :   “,..A MIMO wireless network can be used for beamforming. Beamforming or spatial filtering is a signal processing technique used in antenna arrays for directional signal transmission or reception. Beamforming can be achieved by combining elements in a phased array in such a way that signals at particular angles experience constructive interference while others experience destructive interference. Beamforming can be used at both the transmitting and receiving ends in order to achieve spatial selectivity,..”, Fig. 4A, paras. [0038] – [0040]; Fig. 9, paras. [0060] – [0064];            and Liang et al.  :  “,..a station equipped with multiple antennas and operating in a MIMO environment may use a transmit steering vector to define a gain pattern when transmitting outbound data and a receive steering vector to define a gain pattern when receiving inbound data,…”, Col. 7, lines 28 – 67, Col. 8, lines 1 – 21). 

 	Regarding Claim 14, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 10, further comprising antenna circuitry configured to receive RF data streams, wherein said antenna circuitry is configured to transmit the computed digital beamforming information in a feedback frame or in a frame used during analog beamforming training (SAJADIEH et al.    :   “,..Beamforming can be divided into a digital baseband precoder 210 and analog precoder 240. W can be a desired beamforming weight or a desired PMI. Various precoding alternatives or assignments for the digital precoder and analog precoder can be used for both co-polarized and cross-polarized antennas based on the antenna array configuration. The weights of a digital precoding block can be denoted by V, and the weights of an analog precoding block can be denoted by F,…”, paras. [0049] – [0050]; “,…The PMI can be a signal fed back by the UE to support a multiple-input multiple-output (MIMO) operation. The PMI can correspond to an index of the precoder (within a codebook shared by the UE and eNodeB), which can maximize an aggregate number of data bits which can be received across all downlink spatial transmission layers,…”, paras. [0060] – [0067];            and Liang et al.  :     “,..OFDMA training symbols from different Tx RF chains 154 are sent out simultaneously, and to separate the OFDM training symbols from different Tx RF chains 154 in the receiver Rx 134, the OFDM training symbols are multiplexed in the frequency domain, for example with code division multiple access (CDMA),…”, “, … So, at the receiver 132, the RF chains 174 receive OFDMA training symbols from the pre-defined Rx training beams simultaneously,…”, Col. 12, lines 64).. 

 	Regarding Claim 15, SAJADIEH et al. and Liang et al. discloses the communication device as claimed in claim 10, wherein said digital beamforming computation circuitry is configured to compute precoding information as digital beamforming information and to transmit said precoding information to the other communication device for precoding the RF data streams (SAJADIEH et al. :  “,..The digital precoder 210 can include weights 212 for each selected frequency (e.g., V.sub.1 . . . V.sub.r) and combiners 214. The digital precoder can generate a digital precoded signal S1 . . . SL for integer layer L (or each RF chain). The digital precoded signal can be converted to an analog signal for transmission through various processes,…”, Fig. 5, paras. [0045] – [0050];             and Liang et al.  :   “,…The digital part 151 of the transmitter 132 at least includes a precoder 152. Precoding is a generalization of beamforming to support multi-stream (or multi-layer) transmission in multi-antenna wireless communications. In conventional single-stream beamforming, the same signal is emitted from each of the transmit antennas with appropriate weighting (phase and gain) such that the signal power is maximized at the receiver output,…’, Col. 9, lines 19 – 57). 

 	Regarding Claim 16, SAJADIEH et al. and Liang et al. discloses     16. The communication device as claimed in claim 15, wherein said digital beamforming computation circuitry is configured to use effective channel information in the frequency domain to derive time-domain beamforming coefficients as digital beamforming information (SAJADIEH et al. : “,..Each radio frame can be segmented or divided into ten subframes 110i that are each 1 ms long. Each subframe can be further subdivided into two slots 120a and 120b, each with a duration, Tslot, of 0.5 ms. The first slot (#0) 120a can include a legacy physical downlink control channel (PDCCH) 160 and/or a physical downlink shared channel (PDSCH) 166, and the second slot (#1) 120b can include data transmitted using the PDSCH,…”, Fig. 3, paras. [0031] – [0034], [0038];              and Liang et al.  :  “,..beamforming at both the digital (or frequency) domain and the analog (or time) domain, i.e., hybrid beamforming (HBF).,…”, Col. 2, lines 31 – 56,  Fig. 2, Col. 7, lines 63 – 67, Col. 8, lines 1 – 33). 

 	Regarding Claim 19, SAJADIEH et al. disclose a communication method for RF-based communication with another communication device (“,..A method for hybrid digital and analog beamforming for an antenna array at a node,…”, Claim 11, Col. 12), said communication method comprising: 
 	performing digital beamforming based on digital beamforming information to obtain RF data streams, and performing analog beamforming for the obtained RF data streams, wherein said analog beamforming includes performing analog beamforming training with the other communication device enabling the other communication device to compute the digital beamforming information corresponding to one or more combinations of analog beams used in said analog beamforming training, and wherein said digital beamforming includes receiving the computed digital beamforming information and using it for performing the digital beamforming.
  	(The claim subject matters in the main body of Claim 10 are the same and/or are similar to the limitations in the main body of Claim 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection of Claim 10). 

 	Regarding Claim 20, SAJADIEH et al. disclose a communication method for RF-based communication with another communication device (“,..A method for hybrid digital and analog beamforming for an antenna array at a node,…”, Claim 11, Col. 12), said communication method comprising: 
 	performing analog beamforming training with the other communication device for determining analog beams for use in receiving said RF data streams, computing digital beamforming information corresponding to one or more combinations of analog beams used in said analog beamforming training, and transmitting the computed digital beamforming information to the other communication device enabling the other communication device to perform digital beamforming based on the digital beamforming information. 
 	(The claim subject matters in the main body of Claim 20 are the same and/or are similar to the limitations in the main body of Claim 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection of Claim 20). 

 	Regarding Claim 21, SAJADIEH et al. disclose a non-transitory computer-readable recording medium that stores therein a computer program product, which, when executed by a processor ( “,..A non-transitory computer readable storage medium can be a computer readable storage medium that does not include signal. In the case of program code execution on programmable computers, the computing device may include a processor, a storage medium readable by the processor (including volatile and non-volatile memory and/or storage elements), at least one input device, and at least one output device. The volatile and non-volatile memory and/or storage elements may be a random-access memory (RAM), erasable programmable read only memory (EPROM), flash drive, optical drive, magnetic hard drive, solid state drive, or other medium for storing electronic data,…”, paras. [0108] – [0111]), causes the method according to claim 19 be performed. 
 	(The claim subject matters in the main body of Claim 21 which refers to Claim 1 are the same and/or are similar to the limitations in the main body of Claim 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection of Claim 21). 

 	Regarding Claim 22, SAJADIEH et al. disclose a communication device for RF-based communication with another communication device (“,..hybrid digital and analog beamforming device,..”, Abstract; “transmitter, receiver”,  Fig. 1, paras. [0027] – [0028]; “eNB, UE”, Fig. 14, paras. [0098] – [0101]), said communication device comprising: 
 	digital beamforming circuitry configured to perform digital beamforming based on digital beamforming information to obtain RF data streams, and analog beamforming circuitry configured to perform analog beamforming for the obtained RF data streams, wherein said analog beamforming circuitry is configured to perform analog beamforming training with the other communication device enabling the communication device to compute the digital beamforming information corresponding to one or more combinations of analog beams used in said analog beamforming training, and wherein said digital beamforming circuitry is configured to use the computed digital beamforming information for performing the digital beamforming. 
 	(The claim subject matters in the main body of Claim 22 are the same and/or are similar to the limitations in the main body of Claim 1 and Claim 2, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection of Claim 22). 

Claim17 is rejected under 35 U.S.C. 103 as being unpatentable over SAJADIEH et al. (US 20160080051 A1) in view of Liang et al. (US 9853702 B1) as applied to claims  10, 15, 16 above, and further in view of Zhou et al. (US 20160013850 A1).
 	Regarding Claim 17, SAJADIEH et al. and Liang et al. disclose the communication device as claimed in claim 16, wherein said digital beamforming computation circuitry is configured to compute a precoding matrix as precoding information, in particular wherein the computed precoding matrix of a sum-rate optimization with power constraints or the precoding indication corresponds to the closest matrix in point of an Euclidean distance or chordal distance to a digital beamforming computed based on eigenvectors of the frequency domain channel matrices for the available frequencies or the precoding matrix corresponds to an eigenvector of a channel covariance matrix computed over all available frequencies    (SAJADIEH et al. :  “,..The digital precoder 210 can include weights 212 for each selected frequency (e.g., V.sub.1 . . . V.sub.r) and combiners 214. The digital precoder can generate a digital precoded signal S1 . . . SL for integer layer L (or each RF chain). The digital precoded signal can be converted to an analog signal for transmission through various processes,…”, Fig. 5, paras. [0045] – [0050];             and Liang et al.  :   “,…The digital part 151 of the transmitter 132 at least includes a precoder 152. Precoding is a generalization of beamforming to support multi-stream (or multi-layer) transmission in multi-antenna wireless communications. In conventional single-stream beamforming, the same signal is emitted from each of the transmit antennas with appropriate weighting (phase and gain) such that the signal power is maximized at the receiver output,…’, Col. 9, lines 19 – 57), except satisfies Karush-Kuhn-Tucker optimality conditions.
 	Zhou et al. in the same and/or in a similar field of endeavor teaches satisfies Karush-Kuhn-Tucker optimality conditions (“,..To obtain the Karush-Kuhn-Tucker (KKT) condition for the optimization problem in equation (16) under the high SQNR,..”, Fig. 2, paras. [0043] – [0046]).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of SAJADIEH et al. and Liang et al. to include the features of  satisfies Karush-Kuhn-Tucker optimality conditions as  taught by Zhou et al. in order to have motivation to do so for providing systems and methods for optimized beamforming and compression for uplink multiple-input-multiple-output (MIMO) cloud radio access networks, as suggested by Zhou et al., see paras. [0002].  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <2Q21::03_13_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411